Chief Justice Agnew
filed the following dissenting opinion.
I cannot assent to the decision in this case. In my judgment, it offends against natural feeling and constitutional law. I grant the right of the state, in the exercise of her police power to regulate graveyards for the public good, and to remove decaying remains for the preservation of the health of the citizens. I grant her right of removal by way of eminent domain, when a great public interest requires it, but on compensation to those who have acquired a right of sepulture by contract. Yet even in this respect, the state has shown her sense of propriety and right in the General Railroad Law *53of 1849, sect. 10, by excepting burial-places from the powers of a company to appropriate lands. But I deny the right of removal for individual or private interest, whether it be for building a lecture-room for a church congregation or a Sabbath school room. Its purpose is to save money by taking ground appropriated for the dead. A religious congregation is a private body, and its interests are individual, not public. Thus to coin money out of the bones of the dead, is to violate a purchaser’s right of sepulture, contrary to the instincts of the race and the keenest sensibilities of the heart.
Among all tribes and nations, savage and civilized, the resting places of the dead are regarded as sacred. There memory loves to linger and plant the choicest flowers ; there the sorrowing heart renews the past, rekindles into life the viewless forms of the dead, revives the scenes where once they moved, and recalls the happy hours of love and friendship. There parent and child, husband and wife, relatives and friends, with broken spirits and crushed hopes, revisit often the spot where they deposited their dead. Who does not feel the fountains of his heart broken up and the warm gushings of emotion, when standing over the green sod which covers the departed. Wherever the simple stone is placed, or the marble monument is roared, spontaneous thought inscribes upon it “ sacred to the memory.”
This sacredness is evidenced by one of the most touching incidents of Scripture. When Abraham standing by the dead body of Sarah, addressed the sons of Ileth, saying, “ I am a stranger and sojourner with you, give me a possession of a burying place with you, that I may bury my dead out of my sightThey offered him a choice of their sepulchres; but Abraham, intent upon a possession of his own, where the remains of her he had loved might repose in security, purchased the field of Macpelah of Ephron, the llittite, for four hundred shekels of silver. Even more touching is the reference to Jacob, who, dying in Egypt, surrounded by his children, “ charged them and said unto them ‘ I am to be gathered unto my people, bury me with my fathers in the cave that is in the field of Macpelah.’ There they buried Abraham and Sarah, his wife, there they buried Isaac and Rebecca, his wife, and there I buried Leah.” Tradition has preserved to this day, the identity of the cave and the tombs of those ancient worthies, undisturbed even by the Moslem, whose mosque covers and protects their resting places.
The man who violates the homes of the dead, who erases the tablets by which affection records their lowly dwelling, is lost to natural feeling and does an act which harrows the heart and excites mankind to rage. The law seizes hold of him for condign punishment: Act 31 March 1860, sect. 47. At common law it was a misdemeanor and indictable as an offence, “ highly indecent and contra bonos mores:” King v. Lynn, 2 Term R. 733; Commonwealth v. Cooley, 10 Pick. 37. The law enacts no new standard, but follows *54only the natural impulses of the race. Even now this common instinct is swelling in united chorus from the Atlantic to the Pacific, in the voice of the press, over the robbery of the grave of Stewart. But a few short months ago, it thundered over the desecrated tomb of Harrison. And are we now to say that the desecration of scores of graves to save money to a congregation is according to law ?
In my judgment it is equally against the constitutional inviolability of contracts. Can a private association, corporate or unincorporate, sell a right of sepulture to-day, and to-morrow or next year retake the ground for a lecture or a school room ? It is immaterial whether a grant of sepulture confers an estate or a privilege ; it is a purchased right founded in contract, which no law can violate, except for a public necessity. They who advocate this violation of nature and of the sanctity of contracts, by calling it a mere privilege, assert its application to green graves as well as moss-covered tablets. This is the necessary and logical result of their argument, for power stops not even when the mourners are bending over the freshly-filled earth. The power to do it to-day, is the same power which must do it to-morrow or years hence. Let it be a privilege, and this is the entire scope of the argument founded on Kincaid’s Case, 16 P. F. Smith 412, yet it is a right also paid for by the legal representatives of the deceased. What law can take it away for a private purpose ?
It has no analogy to the privilege of a pew and cannot fall with the building. Its occupancy is permanent, not like that of a pew, periodical and temporary. If the building fall, is burned, destroyed or rebuilt, the pew right fails with it. But the purchased grave has no such necessary and intrinsic weakness of title. There the body is laid away, according to the rites of Christian burial, and in the acts of Christian faith, to await the resurrection morn, when its dust, reanimated by the Creator's call, shall rise to meet the Lord. Then why should a Christian congregation violate instinct and law, on the ground of privilege ? Poverty is the plea, but such a plea would better defend a larceny of bread to feed famished children. But can poverty sanctify this disturbance of the bones of the dead ? The principles stated in Kincaid’s Case go the length of my conclusions. The opinion there states that owing to its neglected condition, the graveyard was rapidly becoming a “nuisance” to the neighborhood. It is also admitted that if a congregation, from mere motives of convenience or ornament, resolve to pull down the old and erect a new church edifice, in such case the pew-holder is entitled to compensation. In Kincaid’s Case, the law provided that the proceeds of the sale should first pay the expenses of removal, including the cost of new lots, and in the second should compensate lot-holders before any division of the funds. In this case, there is no provision for compensation. It is said also in the opinion: “ But when it is an act of necessity required by the condition of the building or other imper*55ative exigency, lie (the pew-holder) has no claim whatever to compensation.” For this many cases are cited. But what necessity or exigency exists in this case ? None whatever. The purpose is to raise money to. build a lecture and Sunday school room, a more improvement which the congregation ought to pay for itself. It has no analogy whatever to the case of a pew holder whose privilege fails by the destruction of the building of which it is a part. This is a contract privilege not dependent on a building. If I buy the privilege of running water, or a right of way, or a right to open my windows over my neighbor’s yard, what law justifies its violation ? It is a right secured by contract, which the constitution protects, here a right made sacred by those instincts of nature, which precede constitutions, and imprint upon them the highest obligations of mankind to each other.
I would reverse this decree and dismiss the petition.